384	                          October 17, 2013	                             No. 54

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                    STATE OF OREGON,
                     Petitioner on Review,
                               v.
                  JUSTIN DEWAIN DALBY,
                    Respondent on Review.
           (CC 090748295; CA A143586; SC S059743)

    On review from the Court of Appeals.*
    Under advisement September 4, 2013.
   Tiffany Keast, Assistant Attorney General, filed the
petition for Petitioner on Review.
    No appearance contra.
   Before Balmer, Chief Justice, and Kistler, Walters,
Linder, Landau and Baldwin, Justices.**
    PER CURIAM
   The decision of the Court of Appeals is reversed and the
judgment of the circuit court is affirmed.
     In this criminal case, the defendant was charged with Felon in Possession
of a Restricted Weapon, ORS 166.270(2), after he was found in possession of a
switchblade. At trial, the state introduced a certified copy of a 2005 judgment of
conviction on a felony charge (possession of a controlled substance). Defendant
requested that the trial court instruct the jury that, to convict, it must also find
that, at the relevant time, he knew that he was a felon. The trial court declined
to give the requested instruction. Defendant was convicted. The Court of Appeals
reversed and remanded, citing State v. Rainoldi, 236 Or App 129, 235 P3d 710
(2010), rev allowed, 349 Or 654 (2011). The state sought review. Held: The decision
of the Court of Appeals is reversed. The judgment of the circuit court is affirmed.




______________
	**  Appeal from Multnomah County Circuit Court, Edward J. Jones, Judge.
244 Or App 329, 258 P3d 1292 (2011).
	   **  Brewer, J., did not participate in the consideration or decision of this case.
Cite as 354 Or 384 (2013)	385

	       PER CURIAM
	       The petition for review is allowed. The decision of
the Court of Appeals, State v. Dalby, 244 Or App 329, 258
P3d 1292 (2011), is reversed. State v. Rainoldi, 351 Or 486,
268 P3d 568 (2011). The judgment of the circuit court is
affirmed.
	       The decision of the Court of Appeals is reversed and
the judgment of the circuit court is affirmed.